An affirmance was ordered on the 13th day of April last, and during the same month a motion for rehearing was filed stating that though no statement of facts nor bills of exceptions accompanied the record, they were in existence, and that for reasons advanced in the motion, unavoidable circumstances had prevented their filing. In the motion the court is requested to consider them together with the explanation of delay. Up to this time they have never been filed, and we feel constrained to pass on the motion without deferring the matter longer. In the absence of the bills of exceptions and statement of facts, we have nothing before us that was not disposed of on the original hearing.
The motion is overruled.
Overruled.